United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1621
Issued: March 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On July 5, 2011 appellant, through her attorney, filed an application for review of an
Office of Workers’ Compensation Programs’ (OWCP) decision dated June 9, 2011 which denied
modification of a decision denying appellant’s claim for compensation beginning
November 24, 2010.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. Following OWCP’s
February 17, 2011 merit decision, appellant requested reconsideration on February 22, 2011.
Appellant also submitted additional evidence. This included reports dated April 11 and 25, 2011
from Dr. A. Stern, appellant’s treating physician, who addressed appellant’s disability. Dr. Stern
noted that appellant was diagnosed with right wrist/hand tenosynovitis/tendinopathy and
underwent conservative care including medications, physical and manipulating therapy and
injections and still had significant residual symptoms and disability. He advised that appellant
underwent shockwave therapy. These documents were received by OWCP on May 31 and
June 3, 2011. In its June 9, 2011 decision, OWCP denied appellant’s reconsideration request on
the grounds that the evidence submitted in support of her request was insufficient to establish
1

41 ECAB 548 (1990).

total disability for the period claimed. It did not note receipt or consideration of the April 11
and 25, 2011 reports.
The Board finds that OWCP, in its June 9, 2011 decision, did not review the April 11
and 25, 2011 reports from Dr. Stern that was received by OWCP on June 3, 2011. For this
reason, the case will be remanded to OWCP to enable it to properly consider all the evidence
submitted at the time of the June 9, 2011 decision. Following such further development as
OWCP deems necessary, it shall issue an appropriate decision on the claim.
IT IS HEREBY ORDERED THAT the June 9, 2011 decision of the Office of Workers’
Compensation Programs be set aside. The case record is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: March 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

